Cook, J.,
dissenting. I respectfully dissent. Here we have a claimant who applied for permanent total disability compensation (“PTD”) twelve years after voluntarily retiring (albeit in order to avoid being fired) and never having reentered the job market. According to the criteria set forth in State ex rel. Baker Material Handling Corp. v. Indus. Comm. (1994), 69 Ohio St.3d 202, 631 N.E.2d 138, paragraph two of the syllabus, this claimant should be ineligible for PTD. The majority opinion does not reach its contrary result by determining that either of these criteria from Baker is unmet. Rather, the latency period of mesothelioma is the factor employed by the majority to find Liposchak eligible for PTD. In effect, the opinion reasons that in order for the rule in Baker to apply, the claimant needs to have known that he was foregoing a PTD claim when *197retiring from the job and the job market entirely. The fallacy with this analysis is that PTD compensation is intended to compensate for a claimant’s probable future wage loss due to the total impairment of the claimant’s earning capacity. Id. at 212, 631 N.E.2d at 146. While a worker may have a valid medical status for claiming PTD, if that person has already voluntarily abandoned the job market, the person has no future wage loss and therefore no basis for receiving PTD. This is the logical principle that evolves from the common law, set forth in Baker at paragraph two of the syllabus, State ex rel. Chrysler Corp. v. Indus. Comm. (1991), 62 Ohio St.3d 193, 580 N.E.2d 1082, and State ex rel. CPC Group, Gen. Motors Corp. v. Indus. Comm. (1990), 53 Ohio St.3d 209, 559 N.E.2d 1330.
Accordingly, I would deny the writ of mandamus.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.